Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 13, 2021

                                       No. 04-21-00163-CV

                  IN RE INTERVENTIONAL PAIN MANAGEMENT, P.A.
                            ON BEHALF OF TRACY HACK,
                                     Relator

                                 Original Mandamus Proceeding

                                          ORDER

        Relator has filed a petition seeking a writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See Tex. R. App.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than May 28, 2021. Any such response must conform to Texas Rule of Appellate
Procedure 52.4 and should specifically address whether relator’s conditional request for an
abatement is opposed.

       It is so ORDERED on May 13, 2021.

                                                                     PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court